Exhibit 10.2

 

FOURTH ADDENDUM TO LEASE AGREEMENT WITH

OPTION TO PURCHASE

 

THIS FOURTH ADDENDUM TO LEASE AGREEMENT (this “Addendum”), dated this 22nd day
of December, 2009, by and between VIKING PROPERTIES, LLC, an Indiana limited
liability company, and LOGAN INDIANA PROPERTIES, LLC, an Indiana limited
liability company (collectively “Landlord”) and ACCURIDE CORPORATION, a Delaware
corporation, (“Tenant”).

 

WITNESSETH, THAT:

 

WHEREAS, Woodward, LLC, as the landlord, and Tenant have heretofore executed a
certain Lease with Option to Purchase dated the 26th day of October, 1998, as
amended by the First Addendum to Lease Agreement with Option to Purchase dated
the 6th day of January, 1999, as further amended by the Second Addendum to Lease
Agreement with Option to Purchase dated effective the 1st day of November, 1999,
and as amended by the Third Addendum dated effective the 1st day of June 2008
(collectively the “Lease”); and

 

WHEREAS, the Landlord is the assignee and the successor-in-interest to the
interests of Woodward, LLC, as the landlord, under the Lease; and

 

WHEREAS, on October 8, 2009 (the “Petition Date”), Tenant filed a petition with
the United Stated Bankruptcy Court for the District of Delaware under chapter 11
of the Bankruptcy Code , Case No. 09-13449 (BLS); and

 

WHEREAS, The Tenant has filed its First Amended Plan of Reorganization for
Accuride Corporation et al. (as amended from time to time, the “Plan”).  The
Tenant will seek entry of an order confirming the Plan (the “Confirmation
Order”).  The Plan will become effective upon the occurrence of the Effective
Date (as such term is defined in the Plan) of the Plan (the “Plan Effective
Date”); and

 

WHEREAS, the Landlord and Tenant desire to amend the Lease with regard to the
term, capital investment and certain other matters and desire to make such
amendments effective as of the Plan Effective Date; and

 

NOW, THEREFORE, in consideration of the recitals and in consideration of the
mutual promises and covenants hereinafter set forth, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.  Effective Date/Condition Precedent.  The modifications to the lease
agreement reflected in this 4th Addendum will be effective as of Plan Effective
Date.  The occurrence of the Plan Effective Date shall satisfy all conditions
precedent, and no further action shall be required by any of the parties hereto
in order to make this 4th Addendum effective.  All conditions and obligations as
set forth in the Lease through the 3rd Addendum shall remain in effect until the
Plan Effective Date.

 

1

--------------------------------------------------------------------------------


 

2.  Term.  The second grammatical sentence of Section 2.01 of the Lease shall be
deleted in its entirety and the following shall be inserted in the Lease, in
lieu thereof, as if originally part of the Lease:

 

“The term of the lease shall expire five (5) years from the Plan Effective Date,
subject to renewal as provided for herein below.”

 

3.  Monthly Rental.  Section 1.01 of the Lease shall be modified to read as
follows, as if originally part of the Lease:

 

“1.01:  MONTHLY RENTAL:

 

Five Year Term                     The monthly rental amount shall be Forty
Thousand

Commencing On                   Eight Hundred and 00/100 Dollars ($40,800.00)
per month, the Plan Effective Date representing an annual rate of Fourteen and
40/100 Dollars ($14.40) per square foot.

 

4.  Renewal of Lease.  Section 25.01 of the Lease shall be modified to read as
follows, as if originally part of the Lease:

 

“25.01:  RENEWAL OF LEASE:  Provided that the Tenant is not in default, at the
end of the current term of the Lease, which expires five (5) years from the Plan
Effective Date, the Tenant shall have the right to renew and extend the term of
this Lease for two (2) separate successive additional terms of five (5) years
each.  To exercise the right to renew and extend the term of this Lease for an
additional five (5) year term, Tenant shall provide written notice to the
Landlord of its desire and intent to extend and renew the term of this Lease
which notice must be provided not less than six (6) months prior to the end of
the then current Lease term.  The rental rate for each renewal term shall be at
the then current market rate but not to exceed an annual rate of Seventeen and
71/100 Dollars ($17.71) per square foot.  If the Tenant and the Landlord are
unable to agree upon the current market rental rate in any renewal term, and
Tenant still desires to renew the Lease, Landlord and Tenant shall submit the
matter to arbitration pursuant to Section 34.01 of the Lease.”

 

5.  Capital for Improvements.  The following provision shall be added as
Section 38.01 to the Lease, as if originally part of the Lease:

 

“38.01 ADDITIONAL CAPITAL FOR IMPROVEMENTS:  At Tenant’s option, Tenant may
choose to draw up to One Hundred Fifty Thousand Dollars ($150,000.00) as a
capital contribution from Landlord to be used for improvements to the existing
Leased Premises.  Upon written notice to Landlord of this draw, the requested
money shall be paid to Tenant in a lump sum amount within five (5) business days
of such notice.  This money, if drawn, will be repaid as additional monthly rent
amortized over the then remaining term of the Lease at an interest rate

 

2

--------------------------------------------------------------------------------


 

of thirteen percent (13%).(1)   Tenant may repay the principal on this capital
draw at any time with no penalties, along with any interest that would have
accrued to that point”

 

6.  Alterations.  The following shall be added as the second sentence of
Section 6.01 of the Lease, as if originally part of the Lease:

 

“The parties have conceptually agreed upon alterations to allow Tenant to
implement a shared services center and alterations to the building to provide a
more open architecture.  Such alterations shall be subject to final approval by
the Landlord whose approval shall not be unreasonably withheld.”

 

7.  Events of Default by Landlord.  Section 14.01(a) of the Lease shall be
modified to change the word “TENANT” to “LANDLORD,” as if originally reflected
in the Lease.

 

8.  Notices.  Section 22.01 of the Lease shall be modified to list the following
contact for notices to the Tenant going forward:

 

“Attention:            General Counsel

Accuride Corporation

7140 Office Circle

Evansville, IN 47715

Facsimile Number:  (812) 962-5030.”

 

9.  Intent of the Parties.  It is the intent and desire of the parties to amend
and modify the terms and conditions of the Lease in accordance with the terms of
this Addendum as if the Lease originally contained such terms and conditions as
set forth herein.  As amended by this Addendum, the parties hereto hereby ratify
and confirm the said conditions shall remain in full force and effect.  In the
event any of the terms and conditions of the Lease are in conflict with the
terms and conditions of this Addendum, the terms and conditions of this Addendum
are paramount and this Addendum shall govern the terms of the relationship of
the parties and the Lease shall be construed accordingly.

 

--------------------------------------------------------------------------------

(1) For example:  If $150,000 is drawn and paid with the full five (5) year term
remaining, this would be monthly payments of $3,412.00 in addition to regular
monthly lease payments.

 

3

--------------------------------------------------------------------------------


 

10.  Authority to Execute.  The individual(s) executing this Addendum on behalf
of the Tenant and Landlord represent and warrant that they are duly authorized
to deliver this Addendum and that this Addendum is binding upon each party in
accordance with its terms.

 

 

 

VIKING PROPERTIES, LLC

 

 

 

By:

    /s/ Thomas B. Logan

 

 

Thomas B. Logan, Manager

 

 

 

 

 

LOGAN INDIANA PROPERTIES, LLC

 

 

 

By:

    /s/ Thomas B. Logan

 

 

Thomas B. Logan, Manager

 

 

 

 

 

“Landlord”

 

 

 

 

 

ACCURIDE CORPORATION

 

 

 

By:

    /s/ James H. Woodward, Jr.

 

 

James Woodward, Chief Financial Officer

 

 

 

 

 

“Tenant”

 

4

--------------------------------------------------------------------------------